DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention does not fall within one of the four statutory categories.  The claims are directed to a method for making the device of claim 1. Therefore, it is unclear whether a patent is trying to be obtained for the device or for the method.
Therefore, claims 13-20 are properly rejected under 35 USC 101 for failing to fall within a single statutory category.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-20 are method steps which depend upon the device of claim 1.  It is unclear whether the claims are directed to the device or the method of making the device. 
Therefore, claims 13-20 are properly rejected under 35 USC 112(b) as being indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beam, III et al. (US 9,865,721 B1, hereinafter Beam)
With regards to claim 1, Beam discloses a two-, three-, or four-component compound semiconductor (AlGaN layer 14C of GaN layer 16) containing nitrogen and one element selected from the group consisting of B, Al, Ga and In, which are group 13 elements, (AlGaN layer comprises Ga) wherein 
the compound semiconductor contains either Si or Ge as donor impurities, (Col. 3 ll. 60 – Col. 4, ll. 12: “The n-type GaN layer 16 is co-doped with both silicon (Si) and germanium (Ge).” Where the device has at least Si or Ge, see Response to Arguments) and
a combination of two property values of electron concentration and resistivity fulfills numerical value conditions enclosed by four points represented by:
(a) the electron concentration of 1.8 x 1020 cm-3 and the resistivity of 0.25 x 10-3 Q-cm, 
(b) the electron concentration of 3.6 x 1020 cm-3 and the resistivity of 0.25 x 10-3 Q-cm, 
(c) the electron concentration of 6 x 1020 cm-3 and the resistivity of 0.15 x 10-3 Q-cm, (Col. 3, ll. 60 – Col. 4, ll. 12: “the n-type GaN layer 16 has a resistivity that is in the range of 100 micro-ohms cm (μΩcm) to 300 μΩcm…. In other embodiments of the HEMT device 10, the n-type GaN layer 16 has a Hall carrier concentration in the range of 4×10.sup.20 cm.sup.−3 and 9×10.sup.20 cm.sup.−3.” where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and 
(d) the electron concentration of 3 x 1020 cm-3 and the resistivity of 0.15 x 10-3 Q-cm.  

With regards to claim 2, Beam teaches the compound semiconductor according to claim 1, wherein the resistivity is 0.190 x 10-3 Q-cm or lower.  (Col. 3, ll. 60 – Col. 4, ll. 12: “the n-type GaN layer 16 has a resistivity that is in the range of 100 micro-ohms cm (μΩcm) to 300 μΩcm….” where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 4, Beam teaches the compound semiconductor according to claim 1, wherein the compound semiconductor has an RMS value, obtained by a surface roughness measurement by an AFM, of 1.5 nm or less.  (Col. 4, ll. 12-35: “A root mean square (RMS) surface roughness that is no greater than 2 nm for a contact surface of the n-type GaN layer…” where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) 

With regards to claim 5, Beam teaches the compound semiconductor according to claim 1, wherein the compound semiconductor has an n-type conductivity and an electron mobility of 80 cm2/(V-s) or higher.  (Col. 4, ll. 5-12: “In another embodiment, the n-type GaN layer 16 also has a Hall mobility that is finite and greater than 50 cm.sup.2/Vsec.” where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 6, Beam teaches the compound semiconductor according to claim 1 , wherein the compound semiconductor has an n-type conductivity and an electron mobility of 130 cm2/(V-s) or lower.  d greater than 50 cm.sup.2/Vsec.” where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 7, Beam teaches the compound semiconductor according to claim 1 , wherein the compound semiconductor contains Ga and N as main components.  (AlGaN layer 14C)

With regards to claim 8, Beam teaches the compound semiconductor according to claim 1 , wherein the compound semiconductor contains Ga as the group 13 element and further contains Al and/or In.  (AlGaN layer 14C)


With regards to claim 10, Beam teaches a contact structure, (FIG. 1) comprising a conductive portion containing the compound semiconductor according to claim 1,  and an electrode (at least metal layers 26, 28, and 30) connected with each other.  

With regards to claim 11, Beam teaches a semiconductor device, (FIG. 1, GaN device) comprising the contact structure according to claim 10.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beam, III et al. (US 9,865,721 B1, hereinafter Beam), as applied to claim 1, and further in view of Wang et al. (US 2011/0108796 A1, hereinafter Wang)
With regards to claim 12, Beam teaches the device having the compound semiconductor of claim 1.  
However, Beam does not explicitly teach a transparent electrode.
Wang teaches using a transparent electrode with a GaN device (Abstract: “The method further includes forming a transparent conducting layer atop the GaN multilayer structure, and adding a p-contact to the transparent conducting layer and a n-contact to the n-GaN layer.”)
It would have been obvious to one of ordinary skill in the art to modify the device of Beam to have the transparent electrode of Wang, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the addition of transparent electrodes allows “The resultant GaN LEDs [to] have enhanced output power, lower turn-on voltage and reduced series resistance.” (See Wang Abstract)

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.
Examiner notes that the term “or” has been construed by the courts such that having one or both of the listed elements would meet the limitations of the claims.  In other words, the term “or” does not exclude the possibility of both materials being present in the device.
Additionally, claims 13-20 are now rejected under 35 USC 112(b) and 101 for having mixed statutory categories.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812